Citation Nr: 0505758	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-34 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Entitlement to an increased evaluation for bilateral hearing 
loss, currently evaluated as 40 percent disabling.

Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

Entitlement to an initial evaluation in excess of 10 percent 
for vertigo.

Entitlement to an increased evaluation for otitis externa, 
currently evaluated as 10 percent disabling.

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.


REMAND

In his Form 9, which was filed in November 2003, the veteran 
requested a Travel Board hearing at the RO.  Such a hearing 
was never scheduled and there is nothing in the record to 
indicate that the request was withdrawn.  The veteran's 
representative repeated the request for a Travel Board 
hearing in a February 2005 Motion for Remand.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C., for the following 
action:

The RO should schedule the veteran for a 
Travel Board hearing in accordance with 
the docket number of his appeal. 

							(CONTINUED ON NEXT PAGE)



No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




